DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first
inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-4, 6 and 7 are rejected under 35 U.S.C. 103 as being unpatentable over Satou et al. US 2016/0181954.

Regarding claims 1 and 7, Satou teach a motor control device (401) implemented in an electric power steering apparatus (See Para. 0094) that generates a steering assist torque by a motor (80) by interchangeably converting a direct current electric power of a power source (31) and an alternating current electric power of the motor with a power conversion circuit (10) according to a power running operation and a regeneration operation of the motor (Para. 0100…i.e., a back electromotive force constant) for controlling energization of the motor (See Fig.1), the electronic control device comprising: 
a voltage instruction value calculation unit (43) configured to calculate a q-axis voltage instruction value and a d-axis voltage instruction value by feedback control of dq-axis currents (Para. 0047); and 
a voltage instruction value limit unit (46) configured to limit at least one of the q-axis voltage instruction value and the d-axis voltage instruction value (Para. 0054), wherein during the regenerative operation of the motor, the voltage instruction value limit unit performs a q-axis voltage limit prioritize process for limiting the q-axis voltage instruction value over the d-axis voltage instruction value, or a d-axis voltage limit prioritize process for limiting the d-axis voltage instruction value over the q-axis voltage instruction value. (Para. 0055)

Regarding claim 2, Satou teach the motor control device according to claim 1 further comprising: 
The fourth embodiment teach a power source current monitor unit (33) configured to compare an absolute value of an estimation value or a detection value of a power source current flowing between the power source and the power conversion circuit and an upper limit target of an absolute value of the power source current (Ib) and for calculating a target saturation rate (X) obtained by dividing the upper limit target of the absolute value of the power source current by the absolute value (Ib) of the estimation value of the power source current (Para. 0105), wherein the voltage instruction value limit unit (46) performs the q-axis voltage limit prioritize process in which, after limiting only the q-axis voltage instruction value, the d-axis voltage instruction value is further limited when the target saturation rate is less than a predetermined saturation rate threshold, and performs the d-axis voltage limit prioritize process in which, after limiting only the d-axis voltage instruction value, the q-axis voltage instruction value is further limited when the target saturation rate is less than the saturation rate threshold. (Para. 0081)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add claimed limit unit of Satou, the motivation is to allow charging power of the direct current power source to lower damage to switching elements due to rise in voltage of an inverter caused by regenerative current is prevented at time of a regenerative operation performed by a motor.

Regarding claim 3, Satou teach the motor control device according to claim 1, wherein based on a definition that an electric power allowed to be input to the power conversion circuit by the regenerative operation is designated as a total target power (Abstract…. A motor control apparatus operates a power conversion circuit connected between a direct current power source and a motor, which performs mutual conversion between power at the direct current power source and power at the motor in response to a powering operation and a regenerative operation carried out by the motor.), and a q-axis power and a d-axis power constituting the total target power are respectively designated as a q-axis target power and a d-axis target power, and the total target power, the q-axis target power, and the d-axis target power are all regulated as a value of 0 or more (Para. 0047), the voltage instruction value limit unit (46) calculates a q-axis estimated power as a product of the q-axis voltage instruction value and the q-axis current, and a d-axis estimated power as a product of the d-axis voltage instruction value and the d-axis current (Para. 0081), and further calculates a q-axis voltage limit gain by dividing the q-axis target power by the absolute value of the q-axis estimated power, and a d-axis voltage limit gain by dividing the d-axis target power by the absolute value of the d-axis estimated power (Para. 0079), limits the q-axis voltage instruction value by multiplying the q-axis voltage limit gain, when the absolute value of the q-axis estimated power is larger than the q-axis target power, and limits the d-axis voltage instruction value by multiplying the d-axis voltage limit gain, when the absolute value of the d-axis estimated power is larger than the d-axis target power. (Para. 0081)

Regarding claim 4, Satou teach the motor control device of claim 3, wherein the voltage instruction value limit unit performs limitation of the target power, in view of the q-axis target power and the d-axis target power, by setting a value of the target power of a priority axis (Ib_est) to 0 and setting a value of the target power of a non-priority axis to the total target power (Para. 0053), the target axis being an axis where the limitation of the voltage instruction value is limited with priority and the non-priority axis being an axis other than the priority axis. (Para. 0054)

Regarding claim 6, Satou teach the motor control device of claim 1 further comprising: 
The third embodiment teach a regeneration factor determination unit configured to determine which one of a reverse input mode or a steering operation mode the motor is currently in, the reverse input mode being a mode where the motor performs the regeneration operation by a torque reversely input to an output shaft of the motor and the steering operation mode being a mode where the motor performs the regeneration operation by an operation of a steering wheel by a driver, wherein the voltage instruction value limit unit performs the q-axis voltage limit prioritize process in the reverse input mode, and performs the d-axis voltage limit prioritize process in the steering operation mode.(Para. 0102)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add claimed limit unit of Satou, the motivation is to allow charging power of the direct current power source to lower damage to switching elements due to rise in voltage of an inverter caused by regenerative current is prevented at time of a regenerative operation performed by a motor.

Claim 5 are rejected under 35 U.S.C. 103 as being unpatentable over Satou et al. US 2016/0181954 in view of Takesaki et al. US 2017/0005600.

Regarding claim 5, Satou teach the motor control device of claim 3, but do not teach wherein the voltage instruction value limit unit performs limitation of the target power, in view of the q-axis target power and the d-axis target power, by setting the target power of a priority axis to a value derived by subtracting the absolute value of the estimated power of the non-priority axis from the total target power and setting the target power of a non-priority axis to the total target power, the target axis being an axis where the limitation of the voltage instruction value is limited with priority and the non-priority axis being an axis other than the priority axis. 
However, Takesaki teach wherein the voltage instruction value limit unit (44/45) performs limitation of the target power, in view of the q-axis target power and the d-axis target power, by setting the target power of a priority axis to a value derived by subtracting the absolute value of the estimated power of the non-priority axis from the total target power and setting the target power of a non-priority axis to the total target power, the target axis being an axis where the limitation of the voltage instruction value is limited with priority and the non-priority axis being an axis other than the priority axis. (Para. 0052-0062)
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to add voltage instruction value limit unit to the device of Satou as per Takesaki, the motivation being to restrict excessive amount of current that can cause damage to the inverter and the motor.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DEVON A JOSEPH whose telephone number is (571)272-6418. The examiner can normally be reached Monday-Friday 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eduardo Colon-Santana can be reached on 571-272-2060. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DEVON A JOSEPH/            Examiner, Art Unit 2846                                                                                                                                                                                            

/MUHAMMAD S ISLAM/            Primary Examiner, Art Unit 2846